                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 12, 2019
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

SAN JUANITA GALVAN,                       §
                                          §
             Plaintiff.                   §
                                          §
VS.                                       §     CIVIL ACTION NO. 3:18–CV–00141
                                          §
FAMILY DOLLAR, INC., ET AL.               §
                                          §
             Defendants.                  §

                    ORDER DENYING SUMMARY JUDGMENT

      Plaintiff San Juanita Galvan (“Galvan”) claims that she tripped and fell on broken

concrete while walking into a Family Dollar store in Galveston County, Texas. At the time

of the accident, Ruth Grahm, in her capacity as Trustee of Grahm Martial Deduction Trust

and Grahm Exempt Unified Credit Trust (“Ruth Grahm”), owned the premises. Ruth

Grahm leased the premises to Family Dollar Stores of Texas, LLC (“Family Dollar LLC”).

      In this lawsuit, Galvan asserts negligence and premises liability claims against Ruth

Grahm and Family Dollar LLC. Family Dollar LLC filed a cross-claim against Ruth

Grahm, contending that Ruth Grahm breached her obligation under the lease agreement to

maintain and repair the walkway where Galvan purportedly fell.

      There are three motions for summary judgment pending before me: (1) Ruth

Grahm’s Motion for Summary Judgment as to All Claims Asserted Against Her by Plaintiff

San Juanita Galvan (Dkt. 56); (2) Family Dollar Stores of Texas, LLC’s Motion for

Summary Judgment (Dkt. 59); and (3) Ruth Grahm’s Motion for Summary Judgment as to

All Claims Asserted Against Her by Cross-Plaintiff Family Dollar Stores of Texas, LLC
(Dkt. 62). After analyzing the motions, the responses, the replies, and the applicable case

law, I conclude that the motions for summary judgment should all be DENIED.

 RUTH GRAHM’S AND FAMILY DOLLAR LLC’S MOTIONS FOR SUMMARY
                 JUDGMENT AGAINST GALVAN

       The elements of a premises liability claim by an invitee are: (1) defendant was the

owner, occupier or possessor of the premises; (2) plaintiff was an invitee; (3) a condition

posed an unreasonable risk of harm; (4) defendant had actual or constructive knowledge of

some condition on the premises; (5) defendant did not exercise reasonable care to reduce

or eliminate the unreasonable risk of harm; and (6) the failure to use reasonable care to

reduce or eliminate the unreasonable risk of harm proximately caused plaintiff’s injury.

See LMB, Ltd. v. Moreno, 201 S.W.3d 686, 688 (Tex. 2006); H.E. Butt Grocery Co. v.

Resendez, 988 S.W.2d 218, 218 (Tex. 1999).

       In their motions for summary judgment against Galvan, Ruth Grahm and Family

Dollar LLC both challenge elements three and four. They assert that Galvan has adduced

no competent evidence that the walkway posed an unreasonable risk of harm. They also

claim that there is no summary judgment evidence establishing that Ruth Grahm and

Family Dollar LLC had actual or constructive knowledge that the walkway posed an

unreasonable risk of harm to invitees.

       I will first address element three.       Whether a particular condition poses an

unreasonable risk of harm is fact specific, and there is no definitive test for determining

whether a specific condition presents an unreasonable risk of harm. That being said,

generally speaking, “[a] condition poses an unreasonable risk of harm for premises-defect


                                             2
purposes when there is a ‘sufficient probability of a harmful event occurring that a

reasonably prudent person would have foreseen it or some similar event as likely to

happen.’” Cty. of Cameron v. Brown, 80 S.W.3d 549, 556 (Tex. 2002) (quoting Seideneck

v. Cal Bayreuther Assocs., 451 S.W.2d 752, 754 (Tex. 1970)).

       Galvan’s allegation is that she tripped on a one-inch crack in the sidewalk, with the

key factor being that there was a mat covering the crack and obscuring the dangerous

condition from view. In my mind, it is inappropriate for me to determine as a matter of

law that there was no unreasonable risk of harm. Instead, it should be up to a jury to decide

whether the sidewalk crack that was allegedly hidden from view created an unreasonable

risk of harm.

       Turning to element four, the question is, has Galvan created a genuine issue of

material fact as to whether Ruth Grahm and Family Dollar LLC had actual or constructive

knowledge that the walkway constituted an unreasonably dangerous condition?             Ruth

Grahm and Family Dollar LLC maintain that they did not have actual knowledge of the

cracks in the concrete, and there is no summary judgment evidence that suggests otherwise.

Thus, the issue becomes whether Ruth Grahm and Family Dollar LLC had constructive

knowledge of the sidewalk’s condition. The Texas Supreme Court has explained that a

plaintiff can prove constructive knowledge by showing that “it is more likely than not that

the condition existed long enough to give the premises owner a reasonable opportunity to

discover it.” Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002).




                                             3
       Galvan contends that the cracked sidewalk was on the premises for so long that it

should have been easily discovered and removed in the exercise of ordinary care. In

support of this argument, Galvan points to photos showing weeds growing in the sidewalk

crack and an extensive amount of dirt, debris, and mold in the same area. To me, these

photos—which Galvan claims truly and accurately depict the conditions on the premises

on the date of the accident—create a fact issue as to whether Ruth Grahm and Family

Dollar LLC had constructive knowledge of the sidewalk’s condition.

       Family Dollar LLC also claims that summary judgment is appropriate because

Galvan cannot support a claim for damages. I am not convinced. Under Texas law, a

plaintiff in a personal injury action may recover for non-economic damages that include

pain and suffering. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex.

2003). Galvan has presented summary judgment evidence in the form of deposition

testimony establishing that she hurt her shoulder, neck, lower back, and ankle in the trip-

and-fall, and it resulted in significant pain.       In my view, this is “significant probative

evidence” that a genuine issue of material fact exists, precluding the entry of summary

judgment. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000) .

RUTH GRAHM’S MOTION FOR SUMMARY JUDGMENT AGAINST FAMILY
                      DOLLAR LLC

       Ruth Grahm argues that Family Dollar LLC’s breach of contract cross-claim fails

as a matter of law because there is no evidence that Ruth Grahm failed to properly maintain

the premises. As noted above, I have found that a fact issue exists as to whether there is a

valid premises liability claim and, more specifically, whether a condition that posed an


                                                 4
unreasonably dangerous condition existed at the time of the accident. That determination

disposes of Ruth Grahm’s Motion for Summary Judgment against Family Dollar LLC. A

jury must decide whether there was a defective condition on the property that triggered

Ruth Grahm’s contractual duty to repair that portion of the property.

                                     CONCLUSION

       For the reasons discussed above, I find that there are genuine disputes of material

fact. Accordingly, the motions for summary judgment are DENIED.

       SIGNED at Galveston, Texas, this ___ day of November, 2019.


                                          ______________________________________
                                                   ANDREW M. EDISON
                                            UNITED STATES MAGISTRATE JUDGE




                                             5
